Case 1:16-cr-00281-PGG Document 937 Filed 01/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Case No. 1:16-cr-G0281

Date: 01/04/2021

BRANDON GREEN,

 

 

Defendant,
x
- against -
UNITED STATES OF AMERICA,
Plaintiff.
x

 

APPLICATION FOR BOND HEARING

|
|
|

i, Brandon Green, a Pro Se defendant, hereby request this Honorable Court to expeditiously
schedule a hearing for bond while all post-trial motions and appeals are exhausted.

Defendant has been in federal custody since May 16, 2017. Prior to his arrest, Mr. Green had
maintained a stable residence with his family, was employed as a sales representative at Metro PCS,
successfully completed an outpatient Substance abuse treatment program at Day Top Westchester
Square and successfully completed his Federal Probation and was discharged in October of 2016.

 
Case 1:16-cr-00281-PGG Document 937 Filed 01/27/21 Page 2 of 4

if granted bond Mr. Green will reside within the New York City limits; specifically, at: 100 Darrow
Place Bronx, NY 10475. He has been a life-long resident of New York and flight risk averse; the
Defendant currently is at extremely high-risk for contracting the deadly pathogen COVID-19. The facility
where Mr. Green is housed has been subject to an internal outbreak, spreading rampantly cell to cell,
floor to floor, inmate to inmate, most likely through the facilities inadequate and quarantine
incompatible ventilation system. It is spreading contaminated air throughout the MDC (Metropolitan
Detention Center-Brooklyn}. Mr. Green suffers from chronic kidney disease since 2010 (review of the
pre-sentence report line 96 will support these facts); and he is at extreme risk of contracting and then
suffering from the potentially lethal consequences from being exposed to the virus. He is classified
medically as a high-risk inmate for contraction and is almost 40 years of age.

COVID- 19 may cause severe and lasting harm in the kidneys. See corona virus: kidney damage
causes by COVID-19, John Hopkins medicine (May 14, 2020), "The kidney damage is, in some cases,
severe enough to require dialysis. Some hospitals experiencing surges of patients who are very ill with
COVID 19 have reported they are running short on the machines and sterile fluids needed to perform
those kidney procedures." https:11//www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/coronavirus-kidney-damage-caused-by-convid19.Id. Kidney damage caused by
COVID-19 aiso places other organ systems like the heart, lungs, and liver at risk. Id. See United States v.
Chandler, No. 1:19-cr-867, 2020 U.S. Dist. LEXIS 56240, at * 5 (S.D.N.Y. March, 31, 2020) ("The
extraordinary burdens imposed by the coronavirus pandemic in conjunction with [the defendants]'s
right to prepare for his defense, certainly constitute a “compelling reasons" that permits this Court to
order the temporary release of [the defendant] pursuant to 18 U.S.C, 3142{i)."); United States v. Persico
{S.D.N.Y, Mar. 27, 1986). See, also Dr. Venter's on COVID-19 effects on MDC Brooklyn inmates with
infected/chronic kidney problems. As, this Court is fully aware of Mr. Green suffers from a severe kidney
disease, dated back to more than 10 years ago (See, Pre-sentence Report, line 96, filed on October 8,
2019).

Furthermore, Mr. Green has found out threw stand-by counsel (Mr. Witzel} that Ms. Dolan is
now stating that: the case file sent to her by Mr. Breslin and Ms. Geller had a virus; so, she could not
have reviewed the record. Therefore, she really had no idea of what, if any, claims did exist. There are
many reasons why Mr. Green should now be given his "client file" and all the documents in this case.
Mr. Witzel has informed the defendant that it is a sensitive order on most of the 3500 materials, and he
would not be able to bring them up to the MDC due to the massive outbreaks in the institutional and/or
the COVID-19 constraints. Fed, Defs. Of N.Y., Inc. v. Fed. Bureau of Prisons, 954 F. 3d 118, 134 (2 Cir.
2020) "A detention facility violates the Sixth Amendment when it unreasonabl{y] interfere[s] with the
accused person's ability to consult counsel," Benjamin v. Fraser, 264 F.3d 175, 185 (2d Cir. 2004)

Hereto, this is a substantial season to set bond for the defendant, as it js a violation of Mr.
Green's Constitutional Rights to full and adequate legal services.
Case 1:16-cr-00281-PGG Document 937 Filed 01/27/21 Page 3 of 4

Lastly, the defendant is amicable to his Custody Status being changed to ankle monitoring,
house arrest/home confinement, and/or any ancillary relief options that the court determines.

WHEREFORE the DEFENDANT, Brandon Green, HUMBLY Requests this Court to expedite this
process, and schedule a bond hearing to as soon as possible.

Regards,

__/S/

Brandon Green

Pro Se, Defendant

Certificate of Service

This Motion has been sent first-class postage pre-paid to the Clerk of The Court for The Southern
District Of New York and a copy of this motion has been sent first-class postage pre-paid to the Offices
of the United States Attorney's located at: Jessica Feinstein 5 Quattro Plaza White Plains, NY
 

Case 1:16-cr-00281-PGG Document 937 Filed 01/27/21 Page 4 of 4

 

me
a
| wp TRS 1
: LO Som Epes
Cl oS 2 ba
" fy eta wala
lu . ww oF rege “ 5 '
<e me
<Cinl>- An mE
Erez . 2
pe SE ;
eaeh2 o wet oO
anptee Toke
G20eze HF i
On gee . =

 

eo Mtg, YOM
BRT, SUWAG AUANAhaa
nad 70

LGMOWAG Nid Nopuwsg

{000

POSTAL SERVICES

 

 

Ea
UNITED STATES

 

 

 
